EXHIBIT 10.1

INTERCREDITOR AGREEMENT

INTERCREDITOR AGREEMENT dated as of November 3, 2006, among JPMORGAN CHASE BANK,
N.A. (“JPMCB”), as Intercreditor Agent, WILMINGTON TRUST COMPANY, as Trustee and
as Collateral Agent, HEXION LLC, a Delaware limited liability company
(“Holdings”), HEXION SPECIALTY CHEMICALS, INC., a New Jersey corporation (the
“Company”), and each Subsidiary of the Company listed on Schedule I hereto.

A. The Company is party to the Second Amended and Restated Credit Agreement
dated as of November 3, 2006 (as amended, restated, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”), among Holdings,
the Company, Hexion Specialty Chemicals Canada, Inc., a Canadian corporation,
Hexion Specialty Chemicals B.V., a company organized under the laws of The
Netherlands, Hexion Specialty Chemicals UK Limited, a corporation organized
under the laws of England and Wales, and Borden Chemical UK Limited, a
corporation organized under the laws of England and Wales, the lenders party
thereto from time to time, JPMCB, as administrative agent, Credit Suisse, as
syndication agent and J.P. Morgan Securities Inc. and Credit Suisse Securities
(USA) LLC, as joint lead arrangers and joint bookrunners. The Credit Agreement
is included in the definition of “Credit Agreement” under the Second Secured
Notes Indenture (as defined below), and the Obligations of the Company and
certain of the Company’s Subsidiaries under the Credit Agreement and the Senior
Lender Documents executed or delivered pursuant thereto constitute First-Lien
Indebtedness and Senior Lender Claims hereunder.

B. The Company is party to the Indenture dated as of November 3, 2006 (as
amended, supplemented or otherwise modified from time to time, the “Second
Secured Notes Indenture”), among the Issuers, the Company, certain of the
Company’s Subsidiaries, and the Trustee, pursuant to which the Notes are
governed. The Obligations of the Issuers, the Company, and certain of the
Company’s Subsidiaries under the Second Secured Notes Indenture, the Notes, and
the other Noteholder Documents constitute Noteholder Claims and Second-Priority
Claims hereunder.

Accordingly, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

Section 1. Definitions.

1.1. Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

“Agreement” shall mean this Agreement, as amended, renewed, extended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof.

“Bankruptcy Law” shall mean Title 11 of the United States Code and any similar
Federal, state or foreign law for the relief of debtors.



--------------------------------------------------------------------------------

“Business Day” shall mean any day other than a Saturday, a Sunday or a day that
is a legal holiday under the laws of the State of New York or on which banking
institutions in the State of New York are required or authorized by law or other
governmental action to close.

“Cash Management Obligations” shall mean, with respect to any Person, all
obligations, whether now owing or hereafter arising, of such Person in respect
of overdrafts and related liabilities owed to any other Person that arise from
treasury, depositary or cash management services, including any automated
clearing house transfers of funds or any similar transactions.

“Collateral Agent” shall mean Wilmington Trust Company in its capacity as
collateral agent for the holders under the Second Secured Notes Indenture.

“Common Collateral” shall mean all of the assets of any Grantor, whether real,
personal or mixed, constituting both Senior Lender Collateral and
Second-Priority Collateral.

“Company” shall have the meaning set forth in the preamble.

“Comparable Second-Priority Collateral Document” shall mean, in relation to any
Common Collateral subject to any Lien created under any Senior Collateral
Document, those Second-Priority Collateral Documents that create a Lien on the
same Common Collateral, granted by the same Grantor.

“Credit Agreement” shall have the meaning set forth in the recitals.

“Deposit Account” shall have the meaning set forth in the Uniform Commercial
Code.

“Deposit Account Collateral” shall mean that part of the Common Collateral
comprised of or contained in Deposit Accounts or Securities Accounts.

“DIP Financing” shall have the meaning set forth in Section 6.1.

“Discharge of Senior Lender Claims” shall mean, except to the extent otherwise
provided in Section 5.7, payment in full in cash (except for contingent
indemnities and cost and reimbursement obligations to the extent no claim has
been made) of (a) all Obligations in respect of all outstanding First-Lien
Indebtedness and, with respect to letters of credit or letter of credit
guaranties outstanding thereunder, delivery of cash collateral or backstop
letters of credit in respect thereof in compliance with the Senior Credit
Agreement, in each case after or concurrently with the termination of all
commitments to extend credit thereunder and (b) any other Senior Lender Claims
that are due and payable or otherwise accrued and owing at or prior to the time
such principal and interest are paid.

“First-Lien Indebtedness” shall mean (a) any Bank Indebtedness (as defined in
the Second Secured Notes Indenture on the date hereof), including all
Indebtedness incurred by the Company and its Subsidiaries pursuant to the Credit
Agreement and the other Senior Lender Documents, that is secured by a Permitted
Lien (as defined in the Second Secured Notes Indenture on the date hereof and
incurred or deemed incurred pursuant to clause (8) of the

 

2



--------------------------------------------------------------------------------

definition thereof), (b) all other Obligations (not constituting Indebtedness)
of the Company and its Subsidiaries under the agreements governing such Bank
Indebtedness and (c) all other Obligations of the Company and its Subsidiaries
in respect of Hedging Obligations or Cash Management Obligations in connection
with Indebtedness described in clause (a) or Obligations described in
clause (b).

“Future First-Lien Indebtedness” shall mean any First-Lien Indebtedness other
than First-Lien Indebtedness referred to in clauses (a) and (b) of the
definition of First-Lien Indebtedness incurred pursuant to the Credit Agreement
and the Senior Lender Documents entered into in connection therewith.

“Future Second Lien Indebtedness” shall mean Indebtedness or Obligations (other
than Noteholder Claims) of the Company and its Subsidiaries that is to be
equally and ratably secured with the Noteholder Claims and is so designated by
the Company as Future Second Lien Indebtedness; provided, however, that such
Future Second Lien Indebtedness is permitted to be so incurred in accordance
with any Senior Lender Documents and any Second-Priority Documents, as
applicable.

“Grantors” shall mean the Company and each of the Subsidiaries that has executed
and delivered a Second-Priority Collateral Document or a Senior Collateral
Document.

“Hedging Obligations” shall mean, with respect to any Person, all obligations
and liabilities, whether now owing or hereafter arising, of such Person in
respect of (a) currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements, and currency
exchange, interest rate or commodity collar agreements and (b) other agreements
or arrangements designed to protect such Person against fluctuations in currency
exchange, interest rates or commodity prices.

“Indebtedness” shall mean and include all obligations that constitute
“Indebtedness” within the meaning of the Second Secured Notes Indenture or the
Senior Credit Agreement.

“Indenture Secured Parties” shall mean the Persons holding Noteholder Claims,
including the Trustee.

“Insolvency or Liquidation Proceeding” shall mean (a) any voluntary or
involuntary case or proceeding under any Bankruptcy Law with respect to any
Grantor, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Grantor or with respect
to any of its assets, (c) any liquidation, dissolution, reorganization or
winding up of any Grantor whether voluntary or involuntary and whether or not
involving insolvency or bankruptcy or (d) any assignment for the benefit of
creditors or any other marshalling of assets and liabilities of any Grantor.

“Intercreditor Agent” shall mean JPMCB, in its capacity as administrative agent
for the Senior Lenders under the Credit Agreement and the other Senior Lender
Documents entered into pursuant to the Credit Agreement, together with its
successors (or if there is more than one Senior Credit Agreement, such agent or
trustee as is designated “Intercreditor Agent”

 

3



--------------------------------------------------------------------------------

by Senior Lenders holding a majority of the Senior Lender Claims then
outstanding) and permitted assigns under the Senior Credit Agreement exercising
substantially the same rights and powers.

“Issuers” shall mean (i) Hexion U.S. Finance Corp., a Delaware corporation, and
(ii) Hexion Nova Scotia Finance, ULC, a Nova Scotia unlimited liability company.

“JPMCB” shall have the meaning set forth in the preamble.

“Lien” shall mean, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset.

“Noteholder Claims” shall mean all Obligations in respect of the Notes or
arising under the Noteholder Documents or any of them, including all fees and
expenses of the Trustee thereunder.

“Noteholder Collateral” shall mean all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any Noteholder Claim.

“Noteholder Collateral Agreement” shall mean the Collateral Agreement dated as
of November 3, 2006, among the Company, certain other domestic Grantors and the
Collateral Agent in respect of the Second Secured Notes Indenture.

“Noteholder Collateral Documents” shall mean the Noteholder Collateral Agreement
and any other document or instrument pursuant to which a Lien is granted by any
Grantor to secure any Noteholder Claims or under which rights or remedies with
respect to any such Lien are governed.

“Noteholder Documents” shall mean (a) the Second Secured Notes Indenture, the
Notes, the Noteholder Collateral Documents and (b) any other related document or
instrument executed and delivered pursuant to any Noteholder Document described
in clause (a) above evidencing or governing any Obligations thereunder.

“Notes” shall mean (a)(i) the initial $200,000,000 in aggregate principal amount
of second-priority senior secured floating rate notes due 2014 and (ii) the
initial $625,000,000 in aggregate principal amount of 9 3/4% second-priority
senior secured notes due 2014, each co-issued by the Issuers pursuant to the
Second Secured Notes Indenture, (b) the exchange notes issued in exchange
therefor as contemplated by the Registration Rights Agreement dated as of
November 3, 2006, among the Issuers, the Company, certain of the Company’s
Subsidiaries and the initial purchasers party thereto, and (c) any additional
notes issued under the Second Secured Notes Indenture by the Issuers, to the
extent permitted by the Second Secured Notes Indenture, the Credit Agreement,
any other Senior Lender Documents and any Second-Priority Document, as
applicable.

“Obligations” shall mean, with respect to any Indebtedness, any and all
obligations, whether now owing or hereafter arising, with respect to the payment
of (a) any principal of or interest (including interest accrued on or accruing
after the commencement of any Insolvency or Liquidation Proceeding, whether or
not a claim for post-filing interest is allowed

 

4



--------------------------------------------------------------------------------

in such proceeding) or premium on any Indebtedness, including any reimbursement
obligation in respect of any letter of credit or letter of credit guaranty,
(b) any fees, indemnification obligations, expense reimbursement obligations or
other liabilities payable under the documentation governing such Indebtedness,
(c) any obligation to post cash collateral in respect of letters of credit or
letter of credit guaranties and any other obligations and (d) with respect to
any Indebtedness constituting Senior Lender Claims, any Cash Management
Obligations or Hedging Obligations owing to any of the Senior Lenders holding
such Senior Lender Claims or any affiliates thereof.

“Officers’ Certificate” shall have the meaning set forth in the Second Secured
Notes Indenture.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, entity or other party,
including any government and any political subdivision, agency or
instrumentality thereof.

“Pledged Collateral” shall mean the Common Collateral in the possession of the
Intercreditor Agent (or its agents or bailees), to the extent that possession
thereof is necessary to perfect a Lien thereon under the Uniform Commercial
Code.

“Recovery” shall have the meaning set forth in Section 6.4.

“Required Lenders” shall mean, with respect to any Senior Credit Agreement,
those Senior Lenders the approval of which is required to approve an amendment
or modification of, termination or waiver of any provision of or consent to any
departure from such Senior Credit Agreement (or would be required to effect such
consent under this Agreement if such consent were treated as an amendment of the
Senior Credit Agreement).

“Second-Priority Agents” shall mean (a) the Trustee as agent for the Indenture
Secured Parties and (b) the collateral agent for any Future Second-Lien
Indebtedness.

“Second-Priority Claims” shall mean the Noteholder Claims and all other
Obligations in respect of, or arising under, the Second-Priority Documents,
including all fees and expenses of the collateral agent for any Future
Second-Lien Indebtedness.

“Second-Priority Collateral” shall mean the Noteholder Collateral and all of the
assets of any Grantor, whether real, personal or mixed, with respect to which a
Lien is granted as security for any Future Second-Lien Indebtedness.

“Second-Priority Collateral Agreements” shall mean the Noteholder Collateral
Agreement and any comparable agreement with respect to any Future Second-Lien
Indebtedness.

“Second-Priority Collateral Documents” shall mean the Noteholder Collateral
Documents and any other agreement, document or instrument pursuant to which a
Lien is now or hereafter granted securing any Second-Priority Claims or under
which rights or remedies with respect to such Liens are at any time governed.

 

5



--------------------------------------------------------------------------------

“Second-Priority Documents” shall mean the Noteholder Documents and any other
document or instrument evidencing or governing any Future Second-Lien
Indebtedness.

“Second-Priority Designated Agent” shall mean such agent or trustee as is
designated “Second-Priority Designated Agent” by Second-Priority Secured Parties
holding a majority in principal amount of the Second-Priority Claims then
outstanding; it being understood that as of the date of this agreement, the
Trustee shall be so designated Second-Priority Designated Agent.

“Second-Priority Lien” shall mean any Lien on any assets of the Company or any
other Grantor securing any Second-Priority Claims.

“Second-Priority Secured Parties” shall mean the Indenture Secured Parties and
all other Persons holding any Second-Priority Claims, including the collateral
agent for any Future Second-Lien Indebtedness.

“Second Secured Notes Indenture” shall have the meaning set forth in the
recitals.

“Securities Account” shall have the meaning set forth in the Uniform Commercial
Code.

“Senior Collateral Documents” shall mean any agreement, document or instrument
pursuant to which a Lien is now or hereafter granted securing any Senior Lender
Claims or under which rights or remedies with respect to such Liens are at any
time governed.

“Senior Credit Agreement” shall mean the Credit Agreement and any other
agreement governing any Future First-Lien Indebtedness.

“Senior Lender Cash Management Obligations” shall mean any Cash Management
Obligations secured by any Common Collateral under the Senior Collateral
Documents.

“Senior Lender Claims” shall mean (a) all First-Lien Indebtedness outstanding,
including any Future First-Lien Indebtedness, and (b) all other Obligations (not
constituting Indebtedness under any such First-Lien Indebtedness) with respect
to First-Lien Indebtedness, including all Senior Lender Hedging Obligations and
Senior Lender Cash Management Obligations. Senior Lender Claims shall include
all interest and expenses accrued or accruing (or that would, absent the
commencement of an Insolvency or Liquidation Proceeding, accrue) after the
commencement of an Insolvency or Liquidation Proceeding in accordance with and
at the rate specified in the relevant Senior Lender Document whether or not the
claim for such interest or expenses is allowed or allowable as a claim in such
Insolvency or Liquidation Proceeding.

“Senior Lender Collateral” shall mean all of the assets of any Grantor, whether
real, personal or mixed, with respect to which a Lien is granted as security for
any Senior Lender Claim.

 

6



--------------------------------------------------------------------------------

“Senior Lender Documents” shall mean the Senior Credit Agreement, the Senior
Collateral Documents and each of the other agreements, documents and instruments
(including each agreement, document or instrument providing for or evidencing a
Senior Lender Hedging Obligation or Senior Lender Cash Management Obligation)
providing for, evidencing or securing any Obligation under the Credit Agreement
or any Future First-Lien Indebtedness and any other related document or
instrument executed or delivered pursuant to any Senior Lender Document at any
time or otherwise evidencing or securing any Indebtedness arising under any
Senior Lender Document.

“Senior Lender Hedging Obligations” shall mean any Hedging Obligations secured
by any Common Collateral under the Senior Collateral Documents.

“Senior Lenders” shall mean the Persons holding Senior Lender Claims, including
the Senior-Priority Agents.

“Senior-Priority Agents” shall mean (a) the administrative agent under the
Credit Agreement and (b) the collateral agent for any other First-Lien
Indebtedness.

“Subsidiary” shall mean any “Subsidiary” of the Company as defined in the Second
Secured Notes Indenture.

“Trustee” shall mean Wilmington Trust Company, in its capacity as trustee under
the Second Secured Notes Indenture and collateral agent under the Noteholder
Collateral Documents, and its permitted successors.

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as
from time to time in effect in the State of New York.

1.2. Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified in accordance with this Agreement, (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections shall be construed to refer to Sections of this Agreement and
(e) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

7



--------------------------------------------------------------------------------

Section 2. Lien Priorities.

2.1. Subordination of Liens. Notwithstanding the date, time, manner or order of
filing or recordation of any document or instrument or grant, attachment or
perfection of any Liens granted to the Second-Priority Secured Parties on the
Common Collateral or of any Liens granted to the Intercreditor Agent or the
Senior Lenders on the Common Collateral and notwithstanding any provision of the
UCC, or any applicable law or the Second-Priority Documents or the Senior Lender
Documents or any other circumstance whatsoever, each Second-Priority Agent, on
behalf of itself and each applicable Second-Priority Secured Party, hereby
agrees that: (a) any Lien on the Common Collateral securing any Senior Lender
Claims now or hereafter held by or on behalf of the Intercreditor Agent or any
Senior Lenders or any agent or trustee therefor regardless of how acquired,
whether by grant, statute, operation of law, subrogation or otherwise, shall
have priority over and be senior in all respects and prior to any Lien on the
Common Collateral securing any Second-Priority Claims, (b) any Lien on the
Common Collateral securing any Second-Priority Claims now or hereafter held by
or on behalf of the Trustee, the Collateral Agent or any Second-Priority Secured
Parties or any agent or trustee therefor regardless of how acquired, whether by
grant, statute, operation of law, subrogation or otherwise, shall be junior and
subordinate in all respects to all Liens on the Common Collateral securing any
Senior Lender Claims and (c) with respect to any Second-Priority Claims (and as
between the Second-Priority Agents and the Second-Priority Secured Parties), the
Liens on the Common Collateral securing any Second-Priority Claims now or
hereafter held by or on behalf of the Trustee, the Collateral Agent or any
Second-Priority Secured Party or any agent or trustee therefor regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall rank equally and ratably in all respects. All Liens on the Common
Collateral securing any Senior Lender Claims shall be and remain senior in all
respects and prior to all Liens on the Common Collateral securing any
Second-Priority Claims for all purposes, whether or not such Liens securing any
Senior Lender Claims are subordinated to any Lien securing any other obligation
of the Company, any other Grantor or any other Person.

2.2. Prohibition on Contesting Liens. Each Second-Priority Agent, for itself and
on behalf of each applicable Second-Priority Secured Party, and the
Senior-Priority Agents, for itself and on behalf of each applicable Senior
Lender, agrees that it shall not (and hereby waives any right to) contest or
support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the validity, perfection, priority,
validity or enforceability of (a) a Lien securing any Senior Lender Claims held
(or purported to be held) by or on behalf of the Intercreditor Agent or any of
the Senior Lenders or any agent or trustee therefor in any Senior Lender
Collateral or (b) a Lien securing any Second-Priority Claims held (or purported
to be held) by or on behalf of any Second-Priority Secured Party in the Common
Collateral, as the case may be; provided, however, that nothing in this
Agreement shall be construed to prevent or impair the rights of the
Intercreditor Agent or any Senior

 

8



--------------------------------------------------------------------------------

Lender to enforce this Agreement (including the priority of the Liens securing
the Senior Lender Claims as provided in Section 2.1) or any of the Senior Lender
Documents.

2.3. No New Liens. Subject to Section 11.03 of the Second Secured Notes
Indenture and the corresponding provision of any Second-Priority Document
relating to Future Second-Lien Indebtedness, so long as the Discharge of Senior
Lender Claims has not occurred, the parties hereto agree that, after the date
hereof, if any Second-Priority Agent shall hold any Lien on any assets of the
Company or any other Grantor securing any Second-Priority Claims that are not
also subject to the first-priority Lien in respect of the Senior Lender Claims
under the Senior Lender Documents, such Second-Priority Agent shall notify the
Intercreditor Agent promptly upon becoming aware thereof and, upon demand by the
Intercreditor Agent or the Company, will assign or release such Lien to the
Intercreditor Agent (and/or its designee) as security for the applicable Senior
Lender Claims (in the case of an assignment, each Second-Priority Agent may
retain a junior lien on such assets subject to the terms hereof). Subject to
Section 11.03 of the Second Secured Notes Indenture and the corresponding
provision of any Second-Priority Document relating to Future Second-Lien
Indebtedness, each Second-Priority Agent agrees that, after the date hereof, if
it shall hold any Lien on any assets of the Company or any other Grantor
securing any Second-Priority Claims that are not also subject to the Lien in
favor of the other Second-Priority Agent such Second-Priority Agent shall notify
any other Second-Priority Agent promptly upon becoming aware thereof.

2.4. Perfection of Liens. Neither the Intercreditor Agent nor the Senior Lenders
shall be responsible for perfecting and maintaining the perfection of Liens with
respect to the Common Collateral for the benefit of the Second-Priority Agents
and the Second-Priority Secured Parties. The provisions of this Intercreditor
Agreement are intended solely to govern the respective Lien priorities as
between the Senior Lenders and the Second-Priority Secured Parties and shall not
impose on the Intercreditor Agent, the Second-Priority Agents, the
Second-Priority Secured Parties or the Senior Lenders or any agent or trustee
therefor any obligations in respect of the disposition of proceeds of any Common
Collateral which would conflict with prior perfected claims therein in favor of
any other Person or any order or decree of any court or governmental authority
or any applicable law.

Section 3. Enforcement.

3.1. Exercise of Remedies.

(a) So long as the Discharge of Senior Lender Claims has not occurred, whether
or not any Insolvency or Liquidation Proceeding has been commenced by or against
the Company or any other Grantor, (i) no Second-Priority Agent or any
Second-Priority Secured Party will (x) exercise or seek to exercise any rights
or remedies (including setoff) with respect to any Common Collateral in respect
of any applicable Second-Priority Claims, institute any

 

9



--------------------------------------------------------------------------------

action or proceeding with respect to such rights or remedies (including any
action of foreclosure), (y) contest, protest or object to any foreclosure
proceeding or action brought with respect to the Common Collateral by the
Intercreditor Agent or any Senior Lender in respect of the Senior Lender Claims,
the exercise of any right by the Intercreditor Agent or any Senior Lender (or
any agent or sub-agent on their behalf) in respect of the Senior Lender Claims
under any lockbox agreement, control agreement, landlord waiver or bailee’s
letter or similar agreement or arrangement to which any Second-Priority Agent or
any Second-Priority Secured Party either is a party or may have rights as a
third party beneficiary, or any other exercise by any such party, of any rights
and remedies relating to the Common Collateral under the Senior Lender Documents
or otherwise in respect of Senior Lender Claims, or (z) object to the
forbearance by the Senior Lenders from bringing or pursuing any foreclosure
proceeding or action or any other exercise of any rights or remedies relating to
the Common Collateral in respect of Senior Lender Claims and (ii) except as
otherwise provided herein, the Intercreditor Agent and the Senior Lenders shall
have the exclusive right to enforce rights, exercise remedies (including setoff
and the right to credit bid their debt) and make determinations regarding the
release, disposition or restrictions with respect to the Common Collateral
without any consultation with or the consent of any Second-Priority Agent or any
Second-Priority Secured Party; provided, however, that (A) in any Insolvency or
Liquidation Proceeding commenced by or against the Company or any other Grantor,
each Second-Priority Agent may file a claim or statement of interest with
respect to the applicable Second-Priority Claims and (B) each Second-Priority
Agent may take any action (not adverse to the prior Liens on the Common
Collateral securing the Senior Lender Claims, or the rights of the Intercreditor
Agent or the Senior Lenders to exercise remedies in respect thereof) in order to
create, prove, perfect, preserve or protect (but not enforce) its rights in, and
perfection and priority of its Lien on, the Common Collateral. In exercising
rights and remedies with respect to the Senior Lender Collateral, the
Intercreditor Agent and the Senior Lenders may enforce the provisions of the
Senior Lender Documents and exercise remedies thereunder, all in such order and
in such manner as they may determine in the exercise of their sole discretion.
Such exercise and enforcement shall include the rights of an agent appointed by
them to sell or otherwise dispose of Common Collateral upon foreclosure, to
incur expenses in connection with such sale or disposition, and to exercise all
the rights and remedies of a secured lender under the Uniform Commercial Code of
any applicable jurisdiction and of a secured creditor under Bankruptcy Laws of
any applicable jurisdiction.

(b) So long as the Discharge of Senior Lender Claims has not occurred, each
Second-Priority Agent, on behalf of itself and each applicable Second-Priority
Secured Party, agrees that it will not, in the context of its role as secured
creditor, take or receive any Common Collateral or any proceeds of Common
Collateral in connection with the exercise of any right or remedy (including
setoff) with respect to any Common Collateral in respect of the applicable
Second-Priority Claims. Without limiting the generality of the foregoing, unless
and until the Discharge of Senior Lender Claims has occurred, except as
expressly provided in the proviso in clause (ii) of Section 3.1(a), the sole
right of the Second-Priority Agents and the Second-Priority Secured Parties with
respect to the Common Collateral is to hold a Lien on the Common Collateral in
respect of the applicable Second-Priority Claims pursuant to the Second-Priority
Documents, as applicable, for the period and to the extent granted therein and
to receive a share of the proceeds thereof, if any, after the Discharge of
Senior Lender Claims has occurred.

 

10



--------------------------------------------------------------------------------

(c) Subject to the proviso in clause (ii) of Section 3.1(a), (i) each
Second-Priority Agent, for itself and on behalf of each applicable
Second-Priority Secured Party, agrees that no Second-Priority Agent or any
Second-Priority Secured Party will take any action that would hinder any
exercise of remedies undertaken by the Intercreditor Agent or the Senior Lenders
with respect to the Common Collateral under the Senior Loan Documents, including
any sale, lease, exchange, transfer or other disposition of the Common
Collateral, whether by foreclosure or otherwise, and (ii) each Second-Priority
Agent, for itself and on behalf of each applicable Second-Priority Secured
Party, hereby waives any and all rights it or any Second-Priority Secured Party
may have as a junior lien creditor or otherwise to object to the manner in which
the Intercreditor Agent or the Senior Lenders seek to enforce or collect the
Senior Lender Claims or the Liens granted in any of the Senior Lender
Collateral, regardless of whether any action or failure to act by or on behalf
of the Intercreditor Agent or Senior Lenders is adverse to the interests of the
Second-Priority Secured Parties.

(d) Each Second-Priority Agent hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any applicable Second-Priority Document
shall be deemed to restrict in any way the rights and remedies of the
Intercreditor Agent or the Senior Lenders with respect to the Senior Lender
Collateral as set forth in this Agreement and the Senior Lender Documents.

3.2. Cooperation. Subject to the proviso in clause (ii) of Section 3.1(a), each
Second-Priority Agent, on behalf of itself and each applicable Second-Priority
Secured Party, agrees that, unless and until the Discharge of Senior Lender
Claims has occurred, it will not commence, or join with any Person (other than
the Senior Lenders and the Intercreditor Agent upon the request thereof) in
commencing, any enforcement, collection, execution, levy or foreclosure action
or proceeding with respect to any Lien held by it in the Common Collateral under
any of the applicable Second-Priority Documents or otherwise in respect of the
applicable Second-Priority Claims.

Section 4. Payments.

4.1. Application of Proceeds. After an event of default under any First-Lien
Indebtedness has occurred with respect to which the Intercreditor Agent has
provided written notice to each Second-Priority Agent, and until such event of
default is cured or waived, so long as the Discharge of Senior Lender Claims has
not occurred, the Common Collateral or proceeds thereof received in connection
with the sale or other disposition of, or collection on, such Common Collateral
upon the exercise of remedies, shall be applied by the Intercreditor Agent to
the Senior Lender Claims in such order as specified in the relevant Senior
Lender Documents until the Discharge of Senior Lender Claims has occurred. Upon
the Discharge of Senior Lender Claims, the Intercreditor Agent shall deliver
promptly to the Second-Priority Designated Agent any Common Collateral or
proceeds thereof held by it in the same form as received, with any necessary
endorsements or as a court of competent jurisdiction may otherwise direct to be
applied by the Second-Priority Designated Agent ratably to the

 

11



--------------------------------------------------------------------------------

Second-Priority Claims and, with respect to each class of Second-Priority
Claims, in such order as specified in the relevant Second-Priority Documents.

4.2. Payments Over. Any Common Collateral or proceeds thereof received by any
Second-Priority Agent or any Second-Priority Secured Party in connection with
the exercise of any right or remedy (including setoff) relating to the Common
Collateral in contravention of this Agreement shall be segregated and held in
trust for the benefit of and forthwith paid over to the Intercreditor Agent
(and/or its designees) for the benefit of the applicable Senior Lenders in the
same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct. The Intercreditor Agent is hereby
authorized to make any such endorsements as agent for any Second-Priority Agent
or any such Second-Priority Secured Party. This authorization is coupled with an
interest and is irrevocable.

Section 5. Other Agreements.

5.1. Releases.

(a) If, at any time any Grantor or the holder of any Senior Lender Claim
delivers notice to each Second-Priority Agent that any specified Common
Collateral (including all or substantially all of the equity interests of a
Grantor or any of its Subsidiaries) is sold, transferred or otherwise disposed
of:

(i) by the owner of such Common Collateral in a transaction permitted under the
Senior Credit Agreement, the Second Secured Notes Indenture and each other
Second-Priority Document (if any); or

(ii) during the existence of any Event of Default under (and as defined in) the
Senior Credit Agreement to the extent the Intercreditor Agent has consented to
such sale, transfer or disposition:

then (whether or not any Insolvency or Liquidation Proceeding is pending at the
time) the Liens in favor of the Second-Priority Secured Parties upon such
Collateral will automatically be released and discharged as and when, but only
to the extent, such Liens on such Collateral securing Senior Lender Claims are
released and discharged. Upon delivery to each Second-Priority Agent of a notice
from the Intercreditor Agent stating that any release of Liens securing or
supporting the Senior Lender Claims has become effective (or shall become
effective upon each Second-Priority Agent’s release), each Second-Priority Agent
will promptly execute and deliver such instruments, releases, termination
statements or other documents confirming such release on customary terms. In the
case of the sale of all or substantially all of the equity interests of a
Grantor or any of its Subsidiaries, the guarantee in favor of the
Second-Priority Secured Parties, if any, made by such Grantor or Subsidiary will
automatically be released and discharged as and when, but only to the extent,
the guarantee by such Grantor or Subsidiary of Senior Lender Claims is released
and discharged.

(b) Each Second-Priority Agent, for itself and on behalf of each applicable
Second-Priority Secured Party, hereby irrevocably constitutes and appoints the
Intercreditor

 

12



--------------------------------------------------------------------------------

Agent and any officer or agent of the Intercreditor Agent, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of each Second-Priority Agent or such
holder or in the Intercreditor Agent’s own name, from time to time in the
Intercreditor Agent’s discretion, for the purpose of carrying out the terms of
this Section 5.1, to take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or desirable to accomplish
the purposes of this Section 5.1, including any termination statements,
endorsements or other instruments of transfer or release.

(c) Unless and until the Discharge of Senior Lender Claims has occurred, each
Second-Priority Agent, for itself and on behalf of each applicable
Second-Priority Secured Party, hereby consents to the application, whether prior
to or after a default, of Deposit Account Collateral or proceeds of Common
Collateral to the repayment of Senior Lender Claims pursuant to the Senior
Credit Agreement; provided that nothing in this Section 5.1(c) shall be
construed to prevent or impair the rights of the Second-Priority Agents or the
Second-Priority Secured Parties to receive proceeds in connection with the
Second-Priority Claims not otherwise in contravention of this agreement.

5.2. Insurance. Unless and until the Discharge of Senior Lender Claims has
occurred, the Intercreditor Agent and the Senior Lenders shall have the sole and
exclusive right, subject to the rights of the Grantors under the Senior Lender
Documents, to adjust settlement for any insurance policy covering the Common
Collateral in the event of any loss thereunder and to approve any award granted
in any condemnation or similar proceeding affecting the Common Collateral.
Unless and until the Discharge of Senior Lender Claims has occurred, all
proceeds of any such policy and any such award if in respect of the Common
Collateral shall be paid (a) first, prior to the occurrence of the Discharge of
Senior Lender Claims, to the Intercreditor Agent for the benefit of Senior
Lenders pursuant to the terms of the Senior Lender Documents, (b) second, after
the occurrence of the Discharge of Senior Lender Claims, to the Second-Priority
Agents for the benefit of the Second-Priority Secured Parties pursuant to the
terms of the applicable Second-Priority Documents and (c) third, if no
Second-Priority Obligations are outstanding, to the owner of the subject
property, such other person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct. If any Second-Priority Agent or any
Second-Priority Secured Party shall, at any time, receive any proceeds of any
such insurance policy or any such award in contravention of this Agreement, it
shall pay such proceeds over to the Intercreditor Agent in accordance with the
terms of Section 4.2.

5.3. Amendments to Second-Priority Collateral Documents.

(a) Without the prior written consent of the Intercreditor Agent and the
Required Lenders, no Second-Priority Collateral Document may be amended,
supplemented or otherwise modified or entered into to the extent such amendment,
supplement or modification, or the terms of any new Second-Priority Collateral
Document, would be prohibited by or inconsistent with any of the terms of this
Agreement. Each Second-Priority Agent agrees that each applicable
Second-Priority Collateral Document shall include the following language (or
language to similar effect approved by the Intercreditor Agent):

 

13



--------------------------------------------------------------------------------

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the [applicable Second-Priority Agent] pursuant to this
Agreement are expressly subject and subordinate to the liens and security
interests granted to (a) JPMorgan Chase Bank, N.A., as administrative agent and
collateral agent (and its permitted successors) pursuant to the [Second Amended
and Restated Collateral Agreement][Foreign Pledge Agreement] dated as of
November 3, 2006 (as amended, restated, supplemented or otherwise modified from
time to time), by and among [Hexion LLC, Hexion Specialty Chemicals, Inc., the
other “Grantors” named therein, JPMorgan Chase Bank, N.A., as collateral agent
and the other parties party thereto][parties to the Foreign Pledge Agreement],
or (b) any agent or trustee for any other Senior Lenders (as defined in the
Intercreditor Agreement referred to below), and (ii) the exercise of any right
or remedy by the [applicable Second-Priority Agent] hereunder is subject to the
limitations and provisions of the Intercreditor Agreement dated as of
November 3, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), by and among JPMorgan Chase Bank,
N.A., as Intercreditor Agent, Hexion Specialty Chemicals, Inc. and the parties
party thereto. In the event of any conflict between the terms of the
Intercreditor Agreement and the terms of this Agreement, the terms of the
Intercreditor Agreement shall govern”.

(b) In the event that the Intercreditor Agent or the Senior Lenders under the
Credit Agreement or, if there is no Credit Agreement, any other Senior Lenders,
enter into any amendment, waiver or consent in respect of or replace any of the
Senior Collateral Documents for the purpose of adding to, or deleting from, or
waiving or consenting to any departures from any provisions of, any Senior
Collateral Document or changing in any manner the rights of the Intercreditor
Agent, the Senior Lenders, the Company or any other Grantor thereunder
(including the release of any Liens in Senior Lender Collateral), then such
amendment, waiver or consent shall apply automatically to any comparable
provision of each Comparable Second-Priority Collateral Document without the
consent of any Second-Priority Agent or any Second-Priority Secured Party and
without any action by any Second-Priority Agent, Second-Priority Secured Party,
the Company or any other Grantor; provided, however, that (A) such amendment,
waiver or consent does not materially adversely affect the rights of the
Second-Priority Secured Parties or the interests of the Second-Priority Secured
Parties in the Second-Priority Collateral and not the Intercreditor Agent or the
Senior Lenders, as the case may be, that have a security interest in the
affected collateral in a like or similar manner, and (B) written notice of such
amendment, waiver or consent shall have been given to each Second-Priority
Agent.

5.4. Rights As Unsecured Creditors. Notwithstanding anything to the contrary in
this Agreement, the Second-Priority Agents and the Second-Priority Secured
Parties may exercise rights and remedies as an unsecured creditor against the
Company or any Subsidiary that has guaranteed the Second-Priority Claims in
accordance with the terms of the applicable Second-Priority Documents and
applicable law. Nothing in this Agreement shall prohibit the receipt by any
Second-Priority Agent or any Second-Priority Secured Party of the required
payments of interest and principal so long as such receipt is not the direct or
indirect result of the exercise by any Second-Priority Agent or any Second-

 

14



--------------------------------------------------------------------------------

Priority Secured Party of rights or remedies as a secured creditor in respect of
Common Collateral or enforcement in contravention of this Agreement of any Lien
in respect of Second-Priority Claims held by any of them. In the event any
Second-Priority Agent or any Second-Priority Secured Party becomes a judgment
lien creditor in respect of Common Collateral as a result of its enforcement of
its rights as an unsecured creditor in respect of Second-Priority Claims, such
judgment lien shall be subordinated to the Liens securing Senior Lender Claims
on the same basis as the other Liens securing the Second-Priority Claims are so
subordinated to such Liens securing Senior Lender Claims under this Agreement.
Nothing in this Agreement impairs or otherwise adversely affects any rights or
remedies the Intercreditor Agent or the Senior Lenders may have with respect to
the Senior Lender Collateral.

5.5. Intercreditor Agent as Gratuitous Bailee for Perfection.

(a) The Intercreditor Agent agrees to hold the Pledged Collateral that is part
of the Common Collateral in its possession or control (or in the possession or
control of its agents or bailees) as gratuitous bailee for each Second-Priority
Agent and any assignee solely for the purpose of perfecting the security
interest granted in such Pledged Collateral pursuant to the Second-Priority
Collateral Agreements, subject to the terms and conditions of this Section 5.5.

(b) The Intercreditor Agent agrees to hold the Deposit Account Collateral that
is part of the Common Collateral and controlled by the Intercreditor Agent as
gratuitous bailee for each Second-Priority Agent and any assignee solely for the
purpose of perfecting the security interest granted in such Deposit Account
Collateral pursuant to the Second-Priority Collateral Agreements, subject to the
terms and conditions of this Section 5.5.

(c) In the event that the Intercreditor Agent (or its agent or bailees) has Lien
filings against Intellectual Property that is part of the Common Collateral that
are necessary for the perfection of Liens in such Common Collateral, the
Intercreditor Agent agrees to hold such Liens as gratuitous bailee for each
Second-Priority Agent and any assignee solely for the purpose of perfecting the
security interest granted in such Liens pursuant to the Second-Priority
Collateral Agreements, subject to the terms and conditions of this Section 5.5.

(d) Except as otherwise specifically provided herein (including Sections 3.1 and
4.1), until the Discharge of Senior Lender Claims has occurred, the
Intercreditor Agent shall be entitled to deal with the Pledged Collateral in
accordance with the terms of the Senior Lender Documents as if the Liens under
the Second-Priority Collateral Documents did not exist. The rights of the
Second-Priority Agents and the Second-Priority Secured Parties with respect to
such Pledged Collateral shall at all times be subject to the terms of this
Agreement.

(e) The Intercreditor Agent shall have no obligation whatsoever to any
Second-Priority Agent or any Second-Priority Secured Party to assure that the
Pledged Collateral is genuine or owned by the Grantors or to protect or preserve
rights or benefits of any Person or any rights pertaining to the Common
Collateral except as expressly set forth in this Section 5.5. The duties or
responsibilities of the Intercreditor Agent under this Section 5.5 shall be
limited

 

15



--------------------------------------------------------------------------------

solely to holding the Pledged Collateral as gratuitous bailee for each
Second-Priority Agent for purposes of perfecting the Lien held by the
Second-Priority Secured Parties.

(f) The Intercreditor Agent shall not have by reason of the Second-Priority
Collateral Documents or this Agreement or any other document a fiduciary
relationship in respect of any Second-Priority Agent or any Second-Priority
Secured Party and the Second-Priority Agents and the Second-Priority Secured
Parties hereby waive and release the Intercreditor Agent from all claims and
liabilities arising pursuant to the Intercreditor Agent’s role under this
Section 5.5, as agent and gratuitous bailee with respect to the Common
Collateral.

(g) Upon the Discharge of Senior Lender Claims, the Intercreditor Agent shall
deliver to the Second-Priority Designated Agent, to the extent that it is
legally permitted to do so, the remaining Pledged Collateral (if any) and the
Deposit Account Collateral (if any) together with any necessary endorsements (or
otherwise allow the Second-Priority Designated Agent to obtain control of such
Pledged Collateral and Deposit Account Collateral) or as a court of competent
jurisdiction may otherwise direct. The Company shall take such further action as
is required to effectuate the transfer contemplated hereby and shall indemnify
the Intercreditor Agent for loss or damage suffered by the Intercreditor Agent
as a result of such transfer except for loss or damage suffered by the
Intercreditor Agent as a result of its own willful misconduct, gross negligence
or bad faith. The Intercreditor Agent has no obligation to follow instructions
from any Second-Priority Agent in contravention of this Agreement.

(h) Neither the Intercreditor Agent nor the Senior Lenders shall be required to
marshal any present or future collateral security for the Company’s or its
Subsidiaries’ obligations to the Intercreditor Agent or the Senior Lenders under
the Senior Credit Agreement or the Senior Collateral Documents or any assurance
of payment in respect thereof or to resort to such collateral security or other
assurances of payment in any particular order, and all of their rights in
respect of such collateral security or any assurance of payment in respect
thereof shall be cumulative and in addition to all other rights, however
existing or arising.

5.6. Second-Priority Designated Agent as Gratuitous Bailee for Perfection.

(a) Upon the Discharge of Senior Lender Claims, the Second-Priority Designated
Agent agrees to hold the Pledged Collateral that is part of the Common
Collateral in its possession or control (or in the possession or control of its
agents or bailees) as gratuitous bailee for the other Second-Priority Agents and
any assignee solely for the purpose of perfecting the security interest granted
in such Pledged Collateral pursuant to the applicable Second-Priority Collateral
Agreement, subject to the terms and conditions of this Section 5.6.

(b) Upon the Discharge of Senior Lender Claims, the Second-Priority Designated
Agent agrees to hold the Deposit Account Collateral that is part of the Common
Collateral and controlled by the Second-Priority Designated Agent as gratuitous
bailee for the other Second-Priority Agents and any assignee solely for the
purpose of perfecting the security interest granted in such Deposit Account
Collateral pursuant to the applicable Second-Priority Collateral Agreement,
subject to the terms and conditions of this Section 5.6.

 

16



--------------------------------------------------------------------------------

(c) In the event that the Second-Priority Designated Agent (or its agent or
bailees) has Lien filings against Intellectual Property that is part of the
Common Collateral that are necessary for the perfection of Liens in such Common
Collateral, upon the Discharge of Senior Lender Claims, the Second-Priority
Designated Agent agrees to hold such Liens as gratuitous bailee for the other
Second-Priority Agents and any assignee solely for the purpose of perfecting the
security interest granted in such Liens pursuant to the applicable
Second-Priority Collateral Agreement, subject to the terms and conditions of
this Section 5.6.

(d) The Second-Priority Designated Agent, in its capacity as gratuitous bailee,
shall have no obligation whatsoever to the other Second-Priority Agents to
assure that the Pledged Collateral is genuine or owned by the Grantors or to
protect or preserve rights or benefits of any Person or any rights pertaining to
the Common Collateral except as expressly set forth in this Section 5.6. The
duties or responsibilities of the Second-Priority Designated Agent under this
Section 5.6 upon the Discharge of Senior Lender Claims shall be limited solely
to holding the Pledged Collateral as gratuitous bailee for the other
Second-Priority Agents for purposes of perfecting the Lien held by the
applicable Second-Priority Secured Parties.

(e) The Second-Priority Designated Agent shall not have by reason of the
Second-Priority Collateral Documents or this Agreement or any other document a
fiduciary relationship in respect of the other Second-Priority Agents (or the
Second-Priority Secured Parties for which such other Second-Priority Agents is
agent) and the other Second-Priority Agents hereby waive and release the
Second-Priority Designated Agent from all claims and liabilities arising
pursuant to the Second-Priority Designated Agent’s role under this Section 5.6,
as agent and gratuitous bailee with respect to the Common Collateral.

(f) In the event that the Second-Priority Designated Agent shall cease to be so
designated the Second-Priority Designated Agent pursuant to the definition of
such term, the then Second-Priority Designated Agent shall deliver to the
successor Second-Priority Designated Agent, to the extent that it is legally
permitted to do so, the remaining Pledged Collateral (if any) and the Deposit
Account Collateral (if any) together with any necessary endorsements (or
otherwise allow the successor Second-Priority Designated Agent to obtain control
of such Pledged Collateral and Deposit Account Collateral) or as a court of
competent jurisdiction may otherwise direct, and such successor Second-Priority
Designated Agent shall perform all duties of the Second-Priority Designated
Agent as set forth herein. The Company shall take such further action as is
required to effectuate the transfer contemplated hereto and shall indemnify the
Second-Priority Designated Agent for loss or damage suffered by the
Second-Priority Designated Agent as a result of such transfer except for loss or
damage suffered by the Second-Priority Designated Agent as a result of its own
wilful misconduct, gross negligence or bad faith. The Second-Priority Designated
Agent has no obligation to follow instructions from the successor
Second-Priority Designated Agent in contravention of this Agreement.

5.7. When Discharge of Senior Lender Claims Deemed to Not Have Occurred. If, at
any time after the Discharge of Senior Lender Claims has occurred, the Company
incurs and designates any Future First-Lien Indebtedness, then such Discharge of
Senior Lender Claims shall automatically be deemed not to have occurred for all
purposes of this Agreement (other than with respect to any actions taken prior
to the date of such designation as a result of the

 

17



--------------------------------------------------------------------------------

occurrence of such first Discharge of Senior Lender Claims), and the applicable
agreement governing such Future First-Lien Indebtedness shall automatically be
treated as a Senior Credit Agreement for all purposes of this Agreement,
including for purposes of the Lien priorities and rights in respect of Common
Collateral set forth herein and the granting by the Intercreditor Agent of
amendments, waivers and consents hereunder. Upon receipt of notice of such
designation (including the identity of the new Intercreditor Agent), each
Second-Priority Agent shall promptly (i) enter into such documents and
agreements (at the expense of the Company), including amendments or supplements
to this Agreement, as the Company or such new Intercreditor Agent shall
reasonably request in writing in order to provide the new Intercreditor Agent
the rights of the Intercreditor Agent contemplated hereby and (ii) to the extent
then held by any Second-Priority Agent, deliver to the Intercreditor Agent the
Pledged Collateral that is Common Collateral together with any necessary
endorsements (or otherwise allow such Intercreditor Agent to obtain possession
or control of such Pledged Collateral).

5.8. No Release If Event of Default. Notwithstanding any other provisions
contained in this Agreement, if an Event of Default (as defined in the Second
Secured Notes Indenture or any other Second-Priority Document, as applicable)
exists on the date on which all First-Lien Indebtedness is repaid in full and
terminated (including all commitments and letters of credit thereunder), the
second-priority Liens on the Second-Priority Collateral securing the
Second-Priority Claims relating to such Event of Default will not be released,
except to the extent such Collateral or any portion thereof was disposed of in
order to repay the First-Lien Indebtedness secured by such Collateral, and
thereafter the applicable Second-Priority Agent will have the right to direct
the Intercreditor Agent to foreclose upon such Collateral (but in any such
event, the Liens on such Collateral securing the applicable Second-Priority
Claims will be released when such Event of Default and all other Events of
Default under the Second Secured Notes Indenture or any other Second-Priority
Document, as applicable, cease to exist).

Section 6. Insolvency or Liquidation Proceedings.

6.1. Financing Issues. If the Company or any other Grantor shall be subject to
any Insolvency or Liquidation Proceeding and the Intercreditor Agent shall
desire to permit the use of cash collateral or to permit the Company or any
other Grantor to obtain financing under Section 363 or Section 364 of Title 11
of the United States Code or any similar provision in any Bankruptcy Law (“DIP
Financing”), then each Second-Priority Agent, on behalf of itself and each
applicable Second-Priority Secured Party, agrees that it will raise no
(a) objection to (and will not otherwise contest) such use of cash collateral or
DIP Financing and will not request adequate protection or any other relief in
connection therewith (except to the extent permitted by the proviso in
clause (ii) of Section 3.1(a) and Section 6.3) and, to the extent the Liens
securing the Senior Lender Claims under the Credit Agreement or, if no Credit
Agreement exists,

 

18



--------------------------------------------------------------------------------

under the other Senior Lender Documents are subordinated or pari passu with such
DIP Financing, will subordinate its Liens in the Common Collateral to such DIP
Financing (and all Obligations relating thereto) on the same basis as the other
Liens securing the Second-Priority Claims are so subordinated to Liens securing
Senior Lender Claims under this Agreement, (b) objection to (and will not
otherwise contest) any motion for relief from the automatic stay or from any
injunction against foreclosure or enforcement in respect of Senior Lender Claims
made by the Intercreditor Agent or any holder of Senior Lender Claims,
(c) objection to (and will not otherwise contest) any lawful exercise by any
holder of Senior Lender Claims of the right to credit bid Senior Lender Claims
at any sale in foreclosure of Senior Lender Collateral, (d) objection to (and
will not otherwise contest) any other request for judicial relief made in any
court by any holder of Senior Lender Claims relating to the lawful enforcement
of any Lien on Senior Lender Collateral or (e) objection to (and will not
otherwise contest) any order relating to a sale of assets of any Grantor for
which the Intercreditor Agent has consented that provides, to the extent the
sale is to be free and clear of Liens, that the Liens securing the Senior Lender
Claims and the Second-Priority Claims will attach to the proceeds of the sale on
the same basis of priority as the Liens securing the Senior Lender Collateral
rank to the Liens securing the Second-Priority Collateral in accordance with
this Agreement.

6.2. Relief from the Automatic Stay. Until the Discharge of Senior Lender Claims
has occurred, each Second-Priority Agent, on behalf of itself and each
applicable Second-Priority Secured Party, agrees that none of them shall seek
relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the Common Collateral, without the prior
written consent of the Intercreditor Agent and the Required Lenders.

6.3. Adequate Protection. Each Second-Priority Agent, on behalf of itself and
each applicable Second-Priority Secured Party, agrees that none of them shall
contest (or support any other Person contesting) (a) any request by the
Intercreditor Agent or the Senior Lenders for adequate protection or (b) any
objection by the Intercreditor Agent or the Senior Lenders to any motion,
relief, action or proceeding based on the Intercreditor Agent’s or the Senior
Lenders’ claiming a lack of adequate protection. Notwithstanding the foregoing,
in any Insolvency or Liquidation Proceeding, (i) if the Senior Lenders (or any
subset thereof) are granted adequate protection in the form of additional
collateral in connection with any DIP Financing or use of cash collateral under
Section 363 or Section 364 of Title 11 of the United States Code or any similar
Bankruptcy Law, then each Second-Priority Agent, on behalf of itself and any
applicable Second-Priority Secured Party, may seek or request adequate
protection in the form of a replacement Lien on such additional collateral,
which Lien is subordinated to the Liens securing the Senior Lender Claims and
such DIP Financing (and all Obligations relating thereto) on the same basis as
the other Liens securing the Second-Priority Claims are so subordinated to the
Liens securing Senior Lender Claims under this Agreement and (ii) in the event
any Second-Priority Agent, on behalf of itself or any applicable Second-Priority
Secured Party, seeks or requests

 

19



--------------------------------------------------------------------------------

adequate protection and such adequate protection is granted in the form of
additional collateral, then such Second-Priority Agent, on behalf of itself or
each such Second-Priority Secured Party, agrees that the Senior-Priority Agents
shall also be granted a senior Lien on such additional collateral as security
for the applicable Senior Lender Claims and any such DIP Financing and that any
Lien on such additional collateral securing the Second-Priority Claims shall be
subordinated to the Liens on such collateral securing the Senior Lender Claims
and any such DIP Financing (and all Obligations relating thereto) and any other
Liens granted to the Senior Lenders as adequate protection on the same basis as
the other Liens securing the Second-Priority Claims are so subordinated to such
Liens securing Senior Lender Claims under this Agreement.

6.4. Preference Issues. If any Senior Lender is required in any Insolvency or
Liquidation Proceeding or otherwise to turn over or otherwise pay to the estate
of the Company or any other Grantor (or any trustee, receiver or similar person
therefor), because the payment of such amount was declared to be fraudulent or
preferential in any respect or for any other reason, any amount (a “Recovery”),
whether received as proceeds of security, enforcement of any right of setoff or
otherwise, then the Senior Lender Claims shall be reinstated to the extent of
such Recovery and deemed to be outstanding as if such payment had not occurred
and the Senior Lenders shall be entitled to a Discharge of Senior Lender Claims
with respect to all such recovered amounts. If this Agreement shall have been
terminated prior to such Recovery, this Agreement shall be reinstated in full
force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto.

6.5. Application. This Agreement shall be applicable prior to and after the
commencement of any Insolvency or Liquidation Proceeding. All references herein
to any Grantor shall apply to any trustee for such Person and such Person as
debtor in possession. The relative rights as to the Collateral and proceeds
thereof shall continue after the filing thereof on the same basis as prior to
the date of the petition, subject to any court order approving the financing of,
or use of cash collateral by, any Grantor.

6.6. 506(c) Claims. Until the Discharge of Senior Lender Claims has occurred,
each Second-Priority Agent, on behalf of itself and each applicable
Second-Priority Secured Party, will not assert or enforce any claim under
Section 506(c) of the United States Bankruptcy Code senior to or on a parity
with the Liens securing the Senior Lender Claims for costs or expenses of
preserving or disposing of any Common Collateral.

Section 7. Reliance; Waivers; etc.

7.1. Reliance. The consent by the Senior Lenders to the execution and delivery
of the Second-Priority Documents to which the Senior Lenders have consented and
all loans and other extensions of credit made or deemed made on and after the
date hereof by the Senior Lenders to the Company or any Subsidiary

 

20



--------------------------------------------------------------------------------

shall be deemed to have been given and made in reliance upon this Agreement.
Each Second-Priority Agent, on behalf of itself and each applicable
Second-Priority Secured Party, acknowledges that it and the applicable
Second-Priority Secured Parties have, independently and without reliance on the
Intercreditor Agent or any Senior Lender, and based on documents and information
deemed by them appropriate, made their own credit analysis and decision to enter
into the applicable Second-Priority Document, this Agreement and the
transactions contemplated hereby and thereby and they will continue to make
their own credit decision in taking or not taking any action under the
applicable Second-Priority Document or this Agreement.

7.2. No Warranties or Liability. Each Second-Priority Agent, on behalf of itself
and each applicable Second-Priority Secured Party, acknowledges and agrees that
neither the Intercreditor Agent nor any Senior Lender has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
Senior Lender Documents, the ownership of any Common Collateral or the
perfection or priority of any Liens thereon. The Senior Lenders will be entitled
to manage and supervise their respective loans and extensions of credit under
the Senior Lender Documents in accordance with law and as they may otherwise, in
their sole discretion, deem appropriate, and the Senior Lenders may manage their
loans and extensions of credit without regard to any rights or interests that
any Second-Priority Agent or any of the Second-Priority Secured Parties have in
the Common Collateral or otherwise, except as otherwise provided in this
Agreement. Neither the Intercreditor Agent nor any Senior Lender shall have any
duty to any Second-Priority Agent or any Second-Priority Secured Party to act or
refrain from acting in a manner that allows, or results in, the occurrence or
continuance of an event of default or default under any agreements with the
Company or any Subsidiary thereof (including the Second-Priority Documents),
regardless of any knowledge thereof that they may have or be charged with.
Except as expressly set forth in this Intercreditor Agreement, the Intercreditor
Agent, the Senior Lenders, the Second-Priority Agents and the Second-Priority
Secured Parties have not otherwise made to each other, nor do they hereby make
to each other, any warranties, express or implied, nor do they assume any
liability to each other with respect to (a) the enforceability, validity, value
or collectibility of any of the Second-Priority Claims, the Senior Lender Claims
or any guarantee or security which may have been granted to any of them in
connection therewith, (b) the Company’s or any other Grantor’s title to or right
to transfer any of the Common Collateral or (c) any other matter except as
expressly set forth in this Intercreditor Agreement.

7.3. Obligations Unconditional. All rights, interests, agreements and
obligations of the Intercreditor Agent and the Senior Lenders, and the
Second-Priority Agents and the Second-Priority Secured Parties, respectively,
hereunder shall remain in full force and effect irrespective of:

(a) any lack of validity or enforceability of any Senior Lender Documents or any
Second-Priority Documents;

 

21



--------------------------------------------------------------------------------

(b) any change in the time, manner or place of payment of, or in any other terms
of, all or any of the Senior Lender Claims or Second-Priority Claims, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of the Senior
Credit Agreement or any other Senior Lender Document or of the terms of the
Second Secured Notes Indenture or any other Second-Priority Document;

(c) any exchange of any security interest in any Common Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of all or any of the Senior Lender Claims
or Second-Priority Claims or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Company or any other Grantor; or

(e) any other circumstances that otherwise might constitute a defense available
to, or a discharge of, the Company or any other Grantor in respect of the Senior
Lender Claims, or of any Second-Priority Agent or any Second-Priority Secured
Party in respect of this Agreement.

Section 8. Miscellaneous.

8.1. Conflicts. Subject to Section 8.19, in the event of any conflict between
the provisions of this Agreement and the provisions of any Senior Lender
Document or any Second-Priority Document, the provisions of this Agreement shall
govern.

8.2. Continuing Nature of this Agreement; Severability. Subject to Section 5.7
and Section 6.4, this Agreement shall continue to be effective until the
Discharge of Senior Lender Claims shall have occurred or such later time as all
the Obligations in respect of the Second-Priority Claims shall have been paid in
full. This is a continuing agreement of lien subordination and the Senior
Lenders may continue, at any time and without notice to each Second-Priority
Agent or any Second-Priority Secured Party, to extend credit and other financial
accommodations and lend monies to or for the benefit of the Company or any other
Grantor constituting Senior Lender Claims in reliance hereon. The terms of this
Agreement shall survive, and shall continue in full force and effect, in any
Insolvency or Liquidation Proceeding. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall not invalidate the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.3. Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by any Second-Priority Agent

 

22



--------------------------------------------------------------------------------

or any Senior-Priority Agent shall be deemed to be made unless the same shall be
in writing signed on behalf of the party making the same or its authorized agent
and each waiver, if any, shall be a waiver only with respect to the specific
instance involved and shall in no way impair the rights of the parties making
such waiver or the obligations of the other parties to such party in any other
respect or at any other time. The Company and the other Grantors shall not have
any right to consent to or approve any amendment, modification or waiver of any
provision of this Agreement except to the extent their rights are affected.
Notwithstanding anything in this Section 8.3 to the contrary, this Agreement may
be amended from time to time at the request of the Company, at the Company’s
expense, and without the consent of any Second-Priority Agent, any
Senior-Priority Agent, any Senior Lender or any Second-Priority Secured Party to
(i) add other parties holding Future Second-Lien Indebtedness (or any agent or
trustee therefor) and Future First-Lien Indebtedness (or any agent or trustee
therefor) in each case to the extent such Indebtedness is not prohibited by the
Senior Credit Agreement, the Second Secured Notes Indenture or any other
Second-Priority Document governing Future Second-Lien Indebtedness, (ii) in the
case of Future Second-Lien Indebtedness, (a) establish that the Lien on the
Common Collateral securing such Future Second-Lien Indebtedness shall be junior
and subordinate in all respects to all Liens on the Common Collateral securing
any Senior Lender Claims and shall share in the benefits of the Common
Collateral equally and ratably with all Liens on the Common Collateral securing
any Second-Priority Claims, and (b) provide to the holders of such Future
Second-Lien Indebtedness (or any agent or trustee thereof) the comparable rights
and benefits (including any improved rights and benefits that have been
consented to by the Intercreditor Agent) as are provided to the holders of
Second-Priority Claims under this Agreement, and (iii) in the case of Future
First-Lien Indebtedness, (a) establish that the Lien on the Common Collateral
securing such Future First-Lien Indebtedness shall be superior in all respects
to all Liens on the Common Collateral securing any Second-Priority Claims and
any Future Second-Lien Indebtedness and shall share in the benefits of the
Common Collateral equally and ratably with all Liens on the Common Collateral
securing any Senior Lender Claims, and (b) provide to the holders of such Future
First-Lien Indebtedness (or any agent or trustee thereof) the comparable rights
and benefits as are provided to the holders of Senior Lender Claims under this
Agreement, in each case so long as such modifications do not expressly violate
the provisions of the Senior Credit Agreement, the Second Secured Notes
Indenture or any other Second-Priority Document governing Future Second-Lien
Indebtedness. Any such additional party and each Second-Priority Agent shall be
entitled to rely on the determination of officers of the Company that such
modifications do not violate the Senior Credit Agreement, the Second Secured
Notes Indenture or any other Second-Priority Document governing Future
Second-Lien Indebtedness if such determination is set forth in an Officers’
Certificate delivered to such party, the Intercreditor Agent and each
Second-Priority Agent; provided, however, that such determination will not
affect whether or not the Company has complied with its undertakings in the
Senior Credit Agreement, the Senior Collateral Documents,

 

23



--------------------------------------------------------------------------------

the Second Secured Notes Indenture, any other Second-Priority Document governing
Future Second-Lien Indebtedness, the Second-Priority Collateral Documents or
this Agreement.

8.4. Information Concerning Financial Condition of the Company and the
Subsidiaries. The Intercreditor Agent, the Senior Lenders, each Second-Priority
Agent and the Second-Priority Secured Parties shall each be responsible for
keeping themselves informed of (a) the financial condition of the Company and
the Subsidiaries and all endorsers and/or guarantors of the Second-Priority
Claims or the Senior Lender Claims and (b) all other circumstances bearing upon
the risk of nonpayment of the Second-Priority Claims or the Senior Lender
Claims. The Intercreditor Agent, the Senior Lenders, each Second-Priority Agent
and the Second-Priority Secured Parties shall have no duty to advise any other
party hereunder of information known to it or them regarding such condition or
any such circumstances or otherwise. In the event that the Intercreditor Agent,
any Senior Lender, any Second-Priority Agent or any Second-Priority Secured
Party, in its or their sole discretion, undertakes at any time or from time to
time to provide any such information to any other party, it or they shall be
under no obligation (w) to make, and the Intercreditor Agent, the Senior
Lenders, the Second-Priority Agents and the Second-Priority Secured Parties
shall not make, any express or implied representation or warranty, including
with respect to the accuracy, completeness, truthfulness or validity of any such
information so provided, (x) to provide any additional information or to provide
any such information on any subsequent occasion, (y) to undertake any
investigation or (z) to disclose any information that, pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.

8.5. Subrogation. Each Second-Priority Agent, on behalf of itself and each
applicable Second-Priority Secured Party, hereby waives any rights of
subrogation it may acquire as a result of any payment hereunder until the
Discharge of Senior Lender Claims has occurred.

8.6. Application of Payments. Except as otherwise provided herein, all payments
received by the Senior Lenders may be applied, reversed and reapplied, in whole
or in part, to such part of the Senior Lender Claims as the Senior Lenders, in
their sole discretion, deem appropriate, consistent with the terms of the Senior
Lender Documents. Except as otherwise provided herein, each Second-Priority
Agent, on behalf of itself and each applicable Second-Priority Secured Party,
assents to any such extension or postponement of the time of payment of the
Senior Lender Claims or any part thereof and to any other indulgence with
respect thereto, to any substitution, exchange or release of any security that
may at any time secure any part of the Senior Lender Claims and to the addition
or release of any other Person primarily or secondarily liable therefor.

8.7. Consent to Jurisdiction; Waivers. The parties hereto consent to the
jurisdiction of any state or federal court located in New York, New York,

 

24



--------------------------------------------------------------------------------

and consent that all service of process may be made by registered mail directed
to such party as provided in Section 8.8 for such party. Service so made shall
be deemed to be completed three days after the same shall be posted as
aforesaid. The parties hereto waive any objection to any action instituted
hereunder in any such court based on forum non conveniens, and any objection to
the venue of any action instituted hereunder in any such court. Each of the
parties hereto waives any right it may have to trial by jury in respect of any
litigation based on, or arising out of, under or in connection with this
Agreement, or any course of conduct, course of dealing, verbal or written
statement or action of any party hereto in connection with the subject matter
hereof.

8.8. Notices. All notices to the Second-Priority Secured Parties and the Senior
Lenders permitted or required under this Agreement may be sent to the Trustee,
the Intercreditor Agent or any Second-Priority Agent as provided in the Second
Secured Notes Indenture, the Credit Agreement, the other relevant Senior Lender
Document or the relevant Second-Priority Document, as applicable. Unless
otherwise specifically provided herein, any notice or other communication herein
required or permitted to be given shall be in writing and may be personally
served, telecopied, electronically mailed or sent by courier service or U.S.
mail and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of a telecopy or electronic mail or upon receipt
via U.S. mail (registered or certified, with postage prepaid and properly
addressed). For the purposes hereof, the addresses of the parties hereto shall
be as set forth below each party’s name on the signature pages hereto, or, as to
each party, at such other address as may be designated by such party in a
written notice to all of the other parties. The Senior-Priority Agents hereby
agree to promptly notify each Second-Priority Agent upon payment in full in cash
of all Indebtedness under the applicable Senior Lender Documents (except for
contingent indemnities and cost and reimbursement obligations to the extent no
claim therefor has been made).

8.9. Further Assurances. Each of the Second-Priority Agents, on behalf of itself
and each applicable Second-Priority Secured Party, and the Intercreditor Agent,
on behalf of itself and each Senior Lender, agrees that each of them shall take
such further action and shall execute and deliver to the Intercreditor Agent and
the Senior Lenders such additional documents and instruments (in recordable
form, if requested) as the Intercreditor Agent or the Senior Lenders may
reasonably request to effectuate the terms of and the lien priorities
contemplated by this Agreement.

8.10. Governing Law. This Agreement has been delivered and accepted at and shall
be deemed to have been made at New York, New York and shall be interpreted, and
the rights and liabilities of the parties bound hereby determined, in accordance
with the laws of the State of New York.

8.11. Binding on Successors and Assigns. This Agreement shall be binding upon
the Intercreditor Agent, the Senior Lenders, the Second-Priority

 

25



--------------------------------------------------------------------------------

Agents, the Second-Priority Secured Parties, the Company, the Company’s
Subsidiaries party hereto and their respective permitted successors and assigns.

8.12. Specific Performance. The Intercreditor Agent may demand specific
performance of this Agreement. Each Second-Priority Agent, on behalf of itself
and each applicable Second-Priority Secured Party, hereby irrevocably waives any
defense based on the adequacy of a remedy at law and any other defense that
might be asserted to bar the remedy of specific performance in any action that
may be brought by the Intercreditor Agent.

8.13. Section Titles. The section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of this Agreement.

8.14. Counterparts. This Agreement may be executed in one or more counterparts,
including by means of facsimile, each of which shall be an original and all of
which shall together constitute one and the same document.

8.15. Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement. The Intercreditor Agent
represents and warrants that this Agreement is binding upon the Senior Lenders.
The Trustee represents and warrants that this Agreement is binding upon the
Indenture Secured Parties.

8.16. No Third Party Beneficiaries; Successors and Assigns. This Agreement and
the rights and benefits hereof shall inure to the benefit of, and be binding
upon, each of the parties hereto and their respective successors and assigns and
shall inure to the benefit of each of, and be binding upon, the holders of
Senior Lender Claims and Second-Priority Claims. No other Person shall have or
be entitled to assert rights or benefits hereunder.

8.17. Effectiveness. This Agreement shall become effective when executed and
delivered by the parties hereto. This Agreement shall be effective both before
and after the commencement of any Insolvency or Liquidation Proceeding. All
references to the Company or any other Grantor shall include the Company or any
other Grantor as debtor and debtor-in-possession and any receiver or trustee for
the Company or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding.

8.18. Intercreditor Agent and Second-Priority Agents. It is understood and
agreed that (a) JPMCB is entering into this Agreement in its capacity as
administrative agent under the Credit Agreement and the provisions of
Article VIII of the Credit Agreement applicable to JPMCB as administrative agent
thereunder shall also apply to JPMCB as Intercreditor Agent hereunder and
(b) Wilmington Trust Company is entering into this Agreement in its capacity as
Trustee and as Collateral Agent, and the provisions of Article 7 of the Second
Secured Notes Indenture applicable to the Trustee thereunder shall also apply to
the Trustee hereunder.

 

26



--------------------------------------------------------------------------------

8.19. Relative Rights. Notwithstanding anything in this Agreement to the
contrary (except to the extent contemplated by Section 5.3(b)), nothing in this
Agreement is intended to or will (a) amend, waive or otherwise modify the
provisions of the Senior Credit Agreement, the Second Secured Notes Indenture or
any other Senior Lender Documents or Second-Priority Documents entered into in
connection with the Senior Credit Agreement, the Second Secured Notes Indenture
or any other Senior Lender Document or Second-Priority Document or permit the
Company or any Subsidiary to take any action, or fail to take any action, to the
extent such action or failure would otherwise constitute a breach of, or default
under, the Senior Credit Agreement or any other Senior Lender Documents entered
into in connection with the Senior Credit Agreement, the Second Secured Notes
Indenture or any other Second-Priority Documents, (b) change the relative
priorities of the Senior Lender Claims or the Liens granted under the Senior
Lender Documents on the Common Collateral (or any other assets) as among the
Senior Lenders, (c) otherwise change the relative rights of the Senior Lenders
in respect of the Common Collateral as among such Senior Lenders or (d) obligate
the Company or any Subsidiary to take any action, or fail to take any action,
that would otherwise constitute a breach of, or default under, the Senior Credit
Agreement or any other Senior Lender Document entered into in connection with
the Senior Credit Agreement, the Second Secured Notes Indenture or any other
Second-Priority Documents.

8.20. References. Notwithstanding anything to the contrary in this Agreement,
any references contained herein to any Section, clause, paragraph, definition or
other provision of the Second Secured Notes Indenture (including any definition
contained therein) shall be deemed to be a reference to such Section, clause,
paragraph, definition or other provision as in effect on the date of this
Agreement; provided that any reference to any such Section, clause, paragraph or
other provision shall refer to such Section, clause, paragraph or other
provision of the Second Secured Notes Indenture, as applicable (including any
definition contained therein), as amended or modified from time to time if such
amendment or modification has been (1) made in accordance with the Second
Secured Notes Indenture, and (2) approved in writing by, or on behalf of, the
requisite Senior Lenders as are needed under the terms of the Senior Credit
Agreement to approve such amendment or modification.

8.21. Intercreditor Agreements. Each party hereto agrees that the Senior Lenders
(as among themselves) and the Second-Priority Secured Parties (as among
themselves) may each enter into intercreditor agreements (or similar
arrangements) with the Intercreditor Agent governing the rights, benefits and
privileges as among the Senior Lenders or the Second-Priority Secured Parties,
as the case may be, in respect of the Common Collateral, this Agreement and the
other Senior Collateral Documents or Second-Priority Collateral Documents, as
the case may be, including as to application of proceeds of the Common

 

27



--------------------------------------------------------------------------------

Collateral, voting rights, control of the Common Collateral and waivers with
respect to the Common Collateral, in each case so long as (A) the terms thereof
do not violate or conflict with the provisions of this Agreement or the other
Senior Collateral Documents or Second-Priority Collateral Documents, as the case
may be, (B) in the case of any such intercreditor agreement (or similar
arrangement) affecting any Senior Lenders, the Senior-Priority Agent acting on
behalf of such Senior Lenders agrees in its sole discretion to enter into any
such intercreditor agreement (or similar arrangement) and (C) in the case of any
such intercreditor agreement (or similar arrangement) affecting the Senior
Lenders holding Senior Lender Claims under the Credit Agreement, the Required
Lenders authorize the applicable Senior-Priority Agent to enter into any such
intercreditor agreement (or similar arrangement). Notwithstanding the preceding
clauses (B) and (C), to the extent that the applicable Senior-Priority Agent is
not authorized by the Required Lenders to enter into any such intercreditor
agreement (or similar arrangement ) or does not agree to enter into such
intercreditor agreement (or similar arrangement ), such intercreditor agreement
(or similar arrangement ) shall not be binding upon the applicable
Senior-Priority Agent but, subject to the immediately succeeding sentence, may
still bind the other parties party thereto. In any event, if a respective
intercreditor agreement (or similar arrangement) exists, the provisions thereof
shall not be (or be construed to be) an amendment, modification or other change
to this Agreement or any other Senior Collateral Document or Second-Priority
Collateral Document, and the provisions of this Agreement and the other Senior
Collateral Documents and Second-Priority Collateral Documents shall remain in
full force and effect in accordance with the terms hereof and thereof (as such
provisions may be amended, modified or otherwise supplemented from time to time
in accordance with the terms thereof, including to give effect to any
intercreditor agreement (or similar arrangement)).

[Remainder of page intentionally left blank]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

INTERCREDITOR AGENT: JPMORGAN CHASE BANK, N.A., as Intercreditor Agent By       
Name:   Title: TRUSTEE AND COLLATERAL AGENT: WILMINGTON TRUST COMPANY, as
Trustee and Collateral Agent, By        Name:   Title:



--------------------------------------------------------------------------------

HEXION LLC, By        Name:   Title: HEXION SPECIALTY CHEMICALS, INC., By       
Name:   Title:

[DOMESTIC LOAN PARTIES],

By        Name:   Title:



--------------------------------------------------------------------------------

SCHEDULE I

Subsidiary Parties

Borden Chemical Foundry, Inc.

Borden Chemical Investments, Inc.

Hexion U.S. Finance Corp.

HSC Capital Corporation

Lawter International Inc.

Borden Chemical International, Inc.

Oilfield Technology Group, Inc.

Hexion CI Holding Company (China) LLC